ALDERMAN, Judge,
dissenting.
I dissent to this Court’s imposition of only an eighteen months’ suspension. The Florida Bar requests that Leggett be disbarred, and I agree with the Bar that Leggett’s misconduct of stealing from his client warrants disbarment. Misappropriating a client’s funds is one of the most serious offenses a lawyer can commit. I disagree with the majority’s finding as a mitigating factor that Leggett did not steal all of the client’s funds available to him. Stealing is stealing, and Leggett should be disbarred.
SUNDBERG, C. J., and EHRLICH, J., concur.